TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-12-00166-CR



                               Richard Dean Kercheff, Appellant

                                                  v.

                                   The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 264TH JUDICIAL DISTRICT
          NO. 67894, HONORABLE MARTHA J. TRUDO, JUDGE PRESIDING



                             MEMORANDUM OPINION

PER CURIAM

               Following a bench trial, appellant Richard Dean Kercheff was convicted of the

offense of burglary of a building and sentenced to ten years’ imprisonment. This appeal followed.

Appellant’s appointed counsel, Mr. W.W. Torrey, has filed a motion to withdraw accompanied by

a brief concluding that this appeal is frivolous and without merit. See Anders v. California, 386 U.S.
738 (1967). However, before counsel filed his Anders brief, he was elected the District Attorney

of Milam County, and his term commenced effective January 1, 2013. In similar cases involving

Mr. Torrey, this Court has abated the appeal and remanded the cause to the trial court for

consideration of whether counsel should be allowed to withdraw.1


       1
           See Parker v. State, No. 03-12-00540-CR, 2013 Tex. App. LEXIS 1587, at *1-2
(Tex. App.—Austin Feb. 20, 2013, no pet. h.) (per curiam) (not designated for publication);
Williamson v. State, No. 03-12-00672-CR, 2013 Tex. App. LEXIS 811, at *1-2 (Tex. App.—Austin
Jan. 25, 2013, no pet. h.) (not designated for publication); Smalls v. State, No. 03-12-00241-CR,
               We will do the same here. If the district court determines that good cause exists to

relieve counsel of his duties and replace him with substitute counsel, the district court shall permit

counsel to withdraw and promptly appoint substitute counsel for the appeal of this cause. A copy

of the court’s order appointing substitute counsel and the court’s order granting counsel’s withdrawal

shall be forwarded to this Court no later than March 29, 2013. Within thirty days of appointment,

substitute counsel shall file an amended brief, making such amendments as new counsel deems

appropriate.




Before Justices Puryear, Pemberton and Rose

Abated

Filed: March 14, 2013

Do Not Publish




2013 Tex. App. LEXIS 729, at *1-2 (Tex. App.—Austin Jan. 25, 2013, no pet. h.) (not designated
for publication).


                                                  2